Mr. Justice Carter delivered the opinion of the court: This case is very similar to the case of Lake Shore and Michigan Southern Railway Co. v. Ward, 135 Ill. 511, although counsel for appellant have endeavored to make a distinction between the cases. The controlling factor in both cases is the question whether the railroad company, by a long continued course of action, induced the public to believe that they were invited to board the company’s trains at the place in question, even though such place was not provided with the customary station or platform and no tickets to and from such place were sold. This was a question for the jury, and on its determination hinged the question whether appellee was guilty of contributory negligence in being at that place at the time of the accident. There was sufficient evidence tending to prove appellee’s contention to be submitted to the jury, and it was not error to overrule appellant’s motion to instruct the jury to find it not guilty. It is contended by appellant that the only question of negligence, under the declaration in this case, is the alleged negligence in not providing a safe and suitable place for appellee to be and remain while waiting for the arrival of the train at the place in question and the alleged negligence of the Eastern Illinois company in the management of its train; and that the charges of negligence against the Monon company in the running of its north-bound train are made in the declaration by way of recital, merely, and cannot be considered as an element in the case. We do not so understand the declaration. It plainly charges in the first, third and fourth counts, that by reason of the negligence of the Monon company, and the other acts of negligence complained of, the appellee was injured. As the Monon company was a lessee of appellant its negligence was imputable to appellant. (Pennsylvania Co. v. Ellett, 132 Ill. 654.) The whole question of negligence, however, as a question of fact, has been settled adversely to appellant by the judgment of the Appellate Court. , Complaint is also made of the rulings of the trial court in giving and refusing instructions. The instructions are too numerous and voluminous to be set out here, but we have carefully examined them and find that as a series they stated the law to the jury, applicable to the case, with substantial accuracy. Finding no error the judgment will be affirmed. Judgment affirmed.